DETAILED ACTION
This action is in response to Application No. 16/288,623 originally filed 02/28/2019. The Request for Continued Examination and Amendment presented on 06/15/2022 which provides to claims 1 and 15 are currently amended, claims 3, 8, 11 - 14, 17 and 20 are cancelled is hereby acknowledged. Currently claims 1 - 2, 4 - 7, 9 - 10, 15 - 16 and 18 - 19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
1.      A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed June 15, 2022 has been entered.
Response to Amendments
2.	This is in response to applicant’s communication filed on 15 June 2022, wherein: claims 1 - 2, 4 - 7, 9 - 10, 15 - 16 and 18 - 19 are currently pending. Claims 1 and 15 have been amended. Claims 3, 8, 11 - 14, 17 and 20 have been cancelled.



Response to Arguments
3.	Applicant’s arguments filed on June 15, 2022 with respect to the rejections of claims 1 - 2, 4 - 7, 9 - 10, 15 - 16 and 18 - 19 have been fully considered but are moot in view of the new ground(s) of rejection.  
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 7, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kruse “US 2009/0096746” in view of Ishii “US 2017/0003762” and further in view of Andre et al. “US 10,409,412”.  
Re-claim 1, Kruse teaches a method of tracking a user interaction with a virtual input device (fig. 2; 280), (par. [0042]) the method comprising: 
tracking a displayed location of an input device, (fig. 2; 280) the input device rendered by a display device (fig. 2; 256) to be displayed on a physical work surface (fig. 2; 256); (pars. [0042] and [0054])
tracking a movement of a user's hand (fig. 2; 252); (pars. [0042] and [0044])
determining a location of the detected impact relative to the rendered virtual input device (fig. 2; 280) on the physical work surface (fig. 2; 256) based on the impact data, (pars. [0042] - [0044]) the virtual input device (fig. 2; 280) including one or more keys; (par. [0048] wearable haptic ring 102 can emulate any types of virtual input devices such as a virtual keyboard, a virtual keypad, a virtual switch, etc.)
determining a first virtual key of the one or more virtual keys that has a location corresponding to the location of the detected impact; (pars. [0042] - [0043]) and 
in response to determining that the first virtual key has a location corresponding to the location of the detected impact on the physical work surface (fig. 2; 256), (pars. [0042] and [0044]) … wherein the impact detection device is a wristband worn by the user. (par. [0003] The wearable remote interface device, which could be attached to a finger or a hand or any parts of a body, includes a sensor, a filter, an input identifier, and a transmitter. The sensor, in one embodiment, is capable of sensing the movement of the finger or any part of body in which the wearable remote interface device is attached …) Note: examiner interprets wearable remote interface device can be attach to a hand like a wristband.   
Kruse does not explicitly teach receiving, from an inertial measurement unit (IMU) coupled to an impact detection device, impact data including acceleration or angular velocity data that corresponds to a detected impact of at least one finger of the user's hand on a physical surface; 
However, Ishii teaches receiving, from an inertial measurement unit (IMU), coupled to an impact detection device, (fig. 1; 102) impact data including acceleration or angular velocity data that corresponds to a detected impact of at least one finger of the user's hand on a physical surface; (pars. [0034] and [0042]) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify a user interface device having haptic actuators taught by Kruse with a finger ring-like device as taught by Ishii to provide a finger ring-like sensor may send data in the form of direction of finger movement, distance of finger movement, etc., to the wearable device. (par. [0055]) 
Kruse and Ishii do not explicitly teach determining whether the detected impact has a detected impact force greater than a force threshold value; and 
the detected impact force is greater than the force threshold value, generating the command indicating a key press of the first virtual key,
However, Andre teaches determining whether the detected impact has a detected impact force greater than a force threshold value; (col. 20; lines 46 - 60) and 
in response to determining that a key has a location corresponding to the location of the detected impact on the physical work surface (col. 19; 9 - 36) and that the detected impact force is greater than the force threshold value, generating the command indicating a key press of the key, (col. 16; lines 52 through col. 17; lines 33 and col. 20; lines 27 - 60)
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Kruse and Ishii with the teachings of Andre to improve interaction with electronic device. 

Re-claim 7, Kruse, Ishii in view of Andre teaches all the limitations of claim 1, Kruse teaches generating at least one of an auditory feedback, visual feedback, or haptic feedback indicating that a keypress of the first virtual key is detected. (pars. [0022]; lines 1 - 10 and [0024] - [0025])
Re-claim 9, Kruse teaches wherein the virtual input device is a virtual keyboard. (fig. 2; 280 virtual keyboard)
Re-claim 15, the rejection of claim 1 is incorporated herein and only further limitations are addressed below.
Kruse teaches a system comprising: one or more processors; (fig. 4; 404)
one or more non-transitory, computer-readable storage mediums containing instructions configured to cause the one or more processors to perform operations including: (fig. 4 and pars. [0050] and [0052])
Re-claim 19, is rejected as a system as applied to claim 7 above because the scope and contents of the recited limitations are substantially the same.

7.	Claims 2, 4 - 6, 10, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kruse “US 2009/0096746” and Ishii “US 2017/0003762” in view of Andre et al. “US 10,409,412” and further in view of Powderly “US 2018/0350150”.
Re-claim 2, Kruse, Ishii in view of Andre teaches all the limitations of claim 1 but Kruse and Ishii in view of Andre does not explicitly teach wherein tracking the displayed location of the virtual input device includes tracking the location in a virtual reality or augmented reality (VR/AR) environment.
However, Powderly teaches wherein tracking the displayed location of the virtual input device includes tracking the location in a virtual reality or augmented reality (VR/AR) environment. (figs. 18 - 20 and par. [0273]; lines 17 - 27)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Powderly to the wearable system may detect user manipulation or interaction or touches with the rectangular plate as selections or inputs made via the virtual keyboard. (par. [0085]) 
Re-claim 4, Kruse and Ishii in view of Andre teaches all the limitations of claim 1, Ishii teaches wherein the impact detection device (fig. 1; 102) is a standalone device (fig. 1 and par. [0027]) configured to be placed on the physical surface to detect impacts, wherein the detected impact is detected via IMU (pars. [0034] and [0042]) 
Kruse and Ishii in view of Andre does not explicitly teach a plurality of directional microphones configured to detect the location of the user's finger relative to the rendered input device and the corresponding impact force. 
However, Powderly teaches a plurality of directional microphones (par. [0336] e.g., proximity or inertial sensors) configured to detect the location of the user's finger relative to the rendered input device and the corresponding impact force. (pars. [0278]; lines 11 - 16 and [0285])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Powderly to provide a wearable system may detect user manipulation or interaction or touches with the rectangular plate as selections or inputs made via the virtual keyboard or virtual trackpad. (par. [0085])
Re-claim 5, Kruse, Ishii in view of Andre teaches all the limitations of claim 1 but Kruse, Ishii in view of Park does not explicitly teach wherein the tracking of the movement of the user's hand is performed by a vision-based tracking system coupled to the display device. 
However, Powderly teaches wherein the tracking of the movement of the user's hand is performed by a vision-based tracking system coupled to the display device. (pars. [383] and [397]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Powderly to the wearable system may detect user manipulation or interaction or touches with the rectangular plate as selections or inputs made via the virtual keyboard. (par. [0085]) 
Re-claim 6, Kruse, Ishii and Andre in view of Powderly teaches all the limitations of claim 5, lshii teaches wherein the determining of the first virtual button having a location corresponding to the location of the detected impact is based upon the vision-based tracking system and one or more of: a key press frequency analysis for the one or more virtual keys; (pars. [0024] and [0027]) or a probability of a next virtual key to be pressed based on a language model. (The limitation is written in the alternative therefore the limitation following the “or” is not required by the claim.) 
Re-claim 10, Kruse, Ishii in view of Andre teaches all the limitations of claim 1 but Kruse and Ishii in view of Andre does not explicitly teach wherein the display device is a head-mounted display (HMD). 
However, Powderly teaches wherein the display device is a head-mounted display (HMD). (par. [0044])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Powderly to the wearable system may detect user manipulation or interaction or touches with the rectangular plate as selections or inputs made via the virtual keyboard. (par. [0085]) 
Re-claim 16, is rejected as a system as applied to claim 2 above because the scope and contents of the recited limitations are substantially the same.
Re-claim 18, is rejected as a system as applied to claim 5 above because the scope and contents of the recited limitations are substantially the same.
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/20/2022R